DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims status
In the amendment filed on June 1, 2021, claims 6-7 and 18-20 have been canceled and claims 22-23 have been newly added and claims 1, 9, 16 and 21 have been amended.  Therefore, claims 1-5, 8-17 and 21-23 are currently pending for examination.

Allowable Subject Matter
Claims 1-5, 8-17 and 21-23 (renumbered as claims 1-18) are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as “performing a selection process whereby several applications are successively selected by pressing the button; ending the selection process when the time elapsed without actuating the button reaches a predetermined duration” in combination with “upon detecting an electrical signal, reading, in said memory, said information pointing, among said plurality of applications, to the application currently selected; and transmitting a command to deliver an indication associated with the application pointed to by the read information” .
Regarding claim 16, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as performing a selection process whereby several applications are successively selected by pressing the button;  ending the selection process when the time elapsed without actuating the button reaches a predetermined duration” in combination with “reading, in said memory and upon detecting an electrical signal, said information pointing, among said plurality of applications, to the application currently selected; and transmitting a command to deliver an indication associated with the application pointed to by the read information”.
Regarding claim 21, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety in view of applicant’s amendment and arguments, such as “performing a selection process whereby several applications are successively selected by pressing the button;  ending the selection process when the time elapsed without actuating the button reaches a predetermined duration”  in combination with “upon detecting an electrical signal, reading in said memory the stored information pointing to the selected application;  transmitting a command to deliver an indication associated with the application pointed to by the read information” .
Regarding claims 2-5, 8-15, 17 and 22-23, the claims are found allowable due to their dependence upon an already allowed claim and lacking any technical errors.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.


/Nay Tun/Primary Examiner, Art Unit 2687